Per Curiam,
When Mrs. Barkley appealed to this Court before, from the *401decree of the orphans’ court refusing to review the partition proceedings, and to set aside the decree awarding the purpart to her husband, we said : “We have not been persuaded that the court below erred in the disposition of this case. Mrs. Josephine Barkley, through the agency of her husband, was the actor in this partition; and that the purpart was awarded to him instead of to her matters little, seeing that her money was used to pay the owelty. She was in equity the owner of the land and could have compelled a conveyance to herself. Under such circumstances she cannot now be allowed to resist the collection of the recognizance” [2 Mona. 274].
We treated her as the owner of the land, although the acceptance was in the name of her husband, and held that she was bound by the recognizance given to secure the owelty. This was an adjudication that the land was hers with the same effect as if she had accepted the purpart herself, and executed the recognizance in her own name. That being so her entire interest in the land of the intestate passed by the sheriff’s sale under the recognizance, as we decided in Snively’s Estate, 129 Pa. 250. By consequence she has no interest to support her claim of title in the present action of ejectment. The case was rightly decided by the learned court below.
Judgment affirmed.